 to the Matter of AuTo-LITI: BATTERY CORPORATION OF CALIFORNIA,E1,IPLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIR-CRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA (UAW-CIO), CIO, PETITIONERCase No. 21-RC-1119.Decided June 6, 1950DECISION AND DIRECTION OF ELECTIONOn January 11, 1950, a petition was duly filed under Section 9 (c)..of the National Labor Relations Act.Thereafter, in lieu of it hear-ing, the Employer, the Petitioner, and International Union, UnitedAutomobile Workers of America, AFL, herein called the Intervenor,entered into a stipulation of facts on April 27, 1950.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Reynolds, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All production and maintenance employees at the Employer's Para-mount, California, plant, including janitors, watchmen, and shippingemployees, but excluding office and clerical employees, guards, andsupervisors as defined in the Act.5.The Employer is engaged in the manufacture and sale of automo-bile storage batteries at Paramount, California, the only.plant in-volved in this proceeding.The Employer contends that an electionshould not be held at this time because it does not employ a full work-ing force.'As agreed to by the parties, the recordconsistsof the aforesaid stipulation, the petition,the notice of hearing, the order postponing hearing, and the affidavits of service thereof.90 NLRB No. 37.128 ATJTO-LITE BATTERY CORPORATION OF CALIFORNIA129The'record discloses that the Paramount plant is a new operationand that production began in November 1949.By the end of January1950, the installation of equipment was completed and prepared forfull production.The Employer estimated that it eventually expectsto employ approximately 225 employees and that by October '1950,it anticipates employing 150 workers. In January 1950, at the timewhen the petition was filed herein, there were 44 workers employedin the appropriate unit.By the end of March 1950, only 30 personswere employed, although 85 percent of the job classifications contem-plated when the fullcomp,lement of employees is functioning are rep-resented by this group.2The Employer has no present commitmentsfor additional stiles and was unable to estimate the rate at which it ex-pected to increase its working force.In view of the Employer's fail-ure to predict with any reasonable degree of certainty when its addi-tional new employees will be hired and as the present job classifica-tions are substantially representative of any prospective employmentpeak, we find that an election may properly be held at this time.'DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been' discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining, byInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America (UAW-CIO), CIO, or by Interna-tional Union, United Automobile Workers of America, AFL, or byneither.42During thepayroll period for theweek endingMarch 5, 1950, only i6 employees wereworking.sPoirierand McLaneCorporation,80 NLRB 849;Allen B. Dumont Laboratories, Inc.,88 NLRB 1296.Either participant in the election directed herein may, upon its prompt request to, andapproval thereof by, the Regional Director, have its name removed from the ballot.903847-51-vol. 90-10